Citation Nr: 0123703	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  91-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound to the right buttock, with lateral femoral 
cutaneous nerve involvement, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Milwaukee Regional Office (RO) March 1997 rating decision 
which denied a rating in excess of 20 percent for the 
service-connected residuals of shell fragment wound to the 
right buttock.

In August 1997, the Board remanded this case to the RO for 
additional development of the evidence.

Subsequently, by October 23, 1998 decision, the Board denied 
the veteran's claim of increased rating for residuals of 
shell fragment wound to the right buttock, with lateral 
femoral cutaneous nerve involvement.  Timely appeal from that 
decision was filed with the U.S. Court of Appeals for 
Veterans Claims (the Court).  By December 26, 2000 Order, 
pursuant to a joint motion for remand agreed to by the 
parties, the Court vacated the October 1998 Board decision 
and remanded the case to the Board for further action 
consistent with the Order.  U.S. Vet. App. No. 99-1864 
(December 26, 2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  Effective in November 2000, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits, except that no assistance is required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(a)).

When the Board remanded this case in October 1998, the RO was 
requested to afford the veteran thorough VA orthopedic and 
neurological examinations to determine the nature and 
severity of impairment from his service-connected residuals 
of shell fragment wound to the right buttock, with lateral 
femoral cutaneous nerve involvement.

The record shows, in pertinent part, that a VA neurological 
examination was performed in October 1997, including a nerve 
conduction study (the nerve conduction study was not 
completed due to the veteran's discomfort).  On examination, 
the examiner indicated that the nerve conduction study 
findings were inadequate because the study was incomplete; he 
was thus unable to provide an opinion relative to the exact 
nature and severity of impairment from the service-connected 
residuals of shell fragment wound to the right buttock.  

As the available evidence of record is inadequate for a fully 
informed resolution of the claim of an increased rating for 
the service-connected residuals of shell fragment wound to 
the right buttock, with lateral femoral cutaneous nerve 
involvement, and it is reasonably possible that a complete 
nerve conduction study is attainable with the veteran's 
cooperation, the Board believes that the veteran should be 
appraised of his duty to cooperate with the development of 
facts pertinent to his claim; he should be also given one 
last opportunity to appear for a VA neurological examination 
and nerve conduction study.  He is hereby reminded that the 
duty to assist is not always a one-way street; the veteran 
has an obligation to assist in the adjudication of his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  He must be 
prepared to cooperate with the efforts of VA to provide an 
adequate medical examination and submitting to VA all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).






In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA (to 
be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107), and its 
implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for the service-connected residuals of 
shell fragment wound to the right 
buttock since October 1998.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
added to the claims folder.  

3.  The veteran should be afforded 
another VA neurological examination to 
determine the current severity of his 
service-connected residuals of a shell 
fragment wound to the right buttock.  
The veteran must be notified of the time 
and place of the examination, his duty 
to report for same under 38 C.F.R. 
§ 3.326(a), and the consequences of his 
failure to cooperate with completion of 
the examination.  38 C.F.R. § 3.655(b)); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

A copy of the notification letter to him 
must be included in the claims folder.  
The claims file must be provided the 
examiner for review in conjunction with 
the examination, and the examination 
report must reflect a review of the 
pertinent evidence in the claims file.  
All indicated testing, including nerve 
conduction studies, should be conducted 
and the results reported in detail.  
Symptoms associated with the service-
connected shell fragment wound residuals 
should be set forth in detail.

4.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  

The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


